Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2021.
Applicant's election with traverse of Group I, Species 1a (claims 1-3) in the reply filed on 8/12/2021 is acknowledged.  The traversal is on the ground(s) that there will be no serious search burden.  This is not found persuasive because the different inventions/species have different structural requirements/configurations, particularly with regards to the shield, which will require different search strategies/queries which constitutes a search burden (see MPEP 808.02, “Establishing Burden”, “(C) A different field of search”).
The requirement is still deemed proper and is therefore made FINAL.

Upon further review, Examiner considers claim 3 to pertain to non-elected Species 1b, as the mover appears to be refer to Applicant’s Figure 7 embodiment (see Applicant’s Figure 7, mover 83).  Applicant elected Species 1a (Figure 6 embodiment), which appears to simply teach stacked plates.  Examiner has withdrawn claim 3, and claims 1-2 will be examined on the merits.  

Claim Objections
Claim 2 objected to because of the following informalities:  on line 2, “plate-like” should be removed, as this would be already be implied.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing liquid guide” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure has provided two examples/embodiments of the “processing liquid guide” in the form of through holes and/or webbed portions, but due to the discrepancy/inconsistency in structure between the embodiments and the ambiguity of the term, Examiner does not consider one of ordinary skill in the art would find the term “processing liquid guide” to be clearly linked to any particular structure.  For examination purposes, Examiner interprets this to be a through hole.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “a processing liquid guide that causes a processing liquid dropped onto the shield to fall downward”.  Examiner has interpreted this term to correspond with a through hole (see above), and while the through hole may guide liquid downwards,  requires clarification on how a through hole “causes” liquid to fall downward.  
Claim 2 recites “the shield is configured by stacking two plate-like shielding plates” on lines 1-2.  Examiner is not clear whether this is a product-by-process limitation or not (e.g. is this simply requiring that the shield is created by stacking two plates, but the final product does not require them to be separate?  Or does the shield when finally assembled/product still comprise two distinct plates?).  Examiner has applied a 102/103 rejection basis in view of this.   
Claim 2 recites “the processing liquid guide is a through hole which penetrates the two shielding plates in the thickness direction when the two shielding plates are stacked”.  While Examiner understands Applicant is attempting to claim that a passage/channel is formed through the stacked plates, Examiner disagrees with characterizing this structural feature as “a through hole”, as this appears to be partially overlapping a plurality of through holes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamine (US 20020053319).
Nagamine teaches a solution treatment unit comprising:

For Claim 1:
A substrate processing apparatus comprising: 
a substrate holder (see Figures 6-7, 18-19, 22-26, spin chucks 71 & 261); 
a processing liquid supply nozzle that supplies a processing liquid to a substrate held by the substrate holder (see Figures 6-7, 18-19, 22-26, washing fluid supply nozzles 100 & 293); 
a liquid receiving cup that receives the processing liquid supplied to the substrate (see Figures 6-7, 18-19, 22-26, cups 75 & 265); 
a processing chamber that accommodates the liquid receiving cup and has an opening at an upper side (see Figures 6-7, 18-19, 22-26, cup accommodating sections 70 & 260); 
a shield that shields a region outside the liquid receiving cup in the opening of the processing chamber (see Figures 6-7, 18-19, 22-26, collecting plates 84 & 275); 
a driver that moves the liquid receiving cup between a first processing position separated from the shield and a second processing position above the shield (see Figures 6-7, 18-19, 22-26, hoisting and lower mechanisms 78 & 269); and 
a processing liquid guide that causes a processing liquid dropped onto the shield to fall downward (see Figures 6-7, 18-19, 22-26, ventilation holes 85 & 276).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagamine (US 20020053319).
Nagamine teaches claim 1.
Nagamine may or may not teach claim 2 depending on whether “configured by stacking” constitutes a product-by-process limitation:

For Claim 2:
The substrate processing apparatus according to claim 1, wherein the shield is configured by stacking two plate-like shielding plates having a plurality of through holes in a thickness direction (see Figures 6-7, 18-19, 22-26, collecting plates 84 & 275).  Examiner considers Nagamine’s collecting plates 84 & 275 would read on the shield if this is a product-by-process limitation, as stacking two plates and integrating them to form a single piece plate still yields a plate with holes (see MPEP 2113, PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS), and 
the processing liquid guide is a through hole which penetrates the two shielding plates in the thickness direction when the two shielding plates are stacked (see Figures 6-7, 18-19, 22-26, ventilation holes 85 & 276).

If challenged regarding the product-by-process limitation and whether these would still be two distinct/separate plates after stacking/assembly, Examiner cites case law regarding duplication of parts or making separable (see MPEP 2144.04, “Duplication of Parts”, “Making Separable”).  Having Nagamine’s collecting plates 84 & 275 comprise fastening or fixing two plates (e.g. a top half plate to a bottom half plate with aligned holes) would be an obvious variant thereof.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nagamine and more particularly for collecting plates 84 & 275 comprise fastening or fixing two plates because said modification is either an obvious duplication of parts or act of making separable.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagamine (US 20020144719) teaches a solution treatment unit (see Figures 4-5, cup 67, collecting plate 74, ventilation holes 75).  Takiguchi et al. (US 20150027492) teaches a substrate cleaning apparatus (see Figures 2, 4, 8-10).  Yoshimura et al. (US 20190049845) teaches a liquid processing apparatus (see Figures 1-3, 8-12, 15).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718